Filed 5/20/21 P. v. Batiste CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160838
 v.
 WALLACE BATISTE,                                                       (City & County San Francisco
                                                                        Super. Ct. No. 224334)
           Defendant and Appellant.


                                         MEMORANDUM OPINION
          The facts relevant to disposition of the present appeal are simply
stated. Upon remand to the superior court following the reversal of his
conviction, defendant Wallace Batiste pled guilty to one count of robbery
(Pen. Code, § 211) pursuant to a negotiated disposition under which the court
promised to grant a certificate of probable cause that would enable him to
challenge on appeal the denial of his motion to dismiss the information for
the asserted denial of his right to a speedy trial. Defendant was sentenced (to
five years in prison, deemed served) and the court signed a certificate of
probable cause. On appeal defendant contends that his guilty plea was
improperly induced by the promise to issue a certificate of probable cause on
what the parties now recognize is a nonappealable issue. (People v.
Hernandez (1992) 6 Cal.App.4th 1355, 1357.) The Attorney General agrees
and acknowledges that “the judgment should be reversed and the case should

                                                                1
be remanded to the superior court to permit [defendant] to move to withdraw
his guilty plea.”
      Recognizing that the speedy trial issue is not appealable, defendant
initially moved for summary reversal so that he could return to the superior
court and move to withdraw his plea. In response to this court’s request for a
response to the motion, the Attorney General responded that defendant was
not entitled to summary reversal but that “[w]ith respect to the merits of
appellant’s claim, respondent agrees that he will be entitled to relief on the
merits when his appeal is decided.” Based on this response, a panel of this
court issued the following order: “Respondent having been given the
opportunity to respond to appellant’s motion for summary reversal in
compliance with Government Code section 68081, and having acknowledged
that the motion is well taken and should be granted, the motion is granted
and the matter is remanded to the Superior Court to permit appellant to
move to withdraw his guilty plea.” The Supreme Court then granted the
People’s petition for review and transferred the case back to this court with
directions to vacate that order “and consider whether the summary reversal
procedure used is appropriate in light of California Constitution, article VI,
sections 3 and 14, People v. Brigham (1979) 25 Cal.3d 283, Government Code
section 68081, and Cal. Rules of Court, rule 8.200(a).” Having further
considered this issue in light of the cited authorities, as directed, we conclude
once again that having given the Attorney General the opportunity to
respond to defendant’s motion and the Attorney General having responded
that defendant was entitled to have the matter remanded to the superior
court, nothing in any of the cited materials precluded summary disposition to
accomplish what both parties agreed should occur.




                                        2
      Section 3 of article VI of the California Constitution reads in part,
“Concurrence of 2 judges present at the argument is necessary for a
judgment.” People v. Brigham, supra, 25 Cal.3d 283 held this provision
recognizes a right to oral argument and prevented an appellate court from
affirming a conviction without affording the defendant an oral argument on
appeal. The court held, “the Court of Appeal cannot summarily affirm a
criminal conviction without first holding oral argument.” (Id. at p. 288.) Even
though the appellate court considered the defendant’s contention “ ‘as a
practical matter hopeless,’ ” “the appellate court had an obligation to hear the
arguable argued.” (Id. at p. 289.) The court did not hold that there must be
oral argument to consider a matter that is not disputed. We would view this
issue differently if the Attorney General indicated he disputed some aspect of
the appellant’s position on the merits. Brigham involved a situation in which
the appellant’s position was a least “theoretically arguable.” (Ibid.) The
Attorney General’s position here does not meet even that standard. This is
not a matter of mere pragmatism. “The law neither does nor requires idle
acts.” (Civ. Code, § 3532.) Moreover, by acknowledging that defendant was
entitled to the remand he requested, the Attorney General recognized there
was no need for oral argument and should be understood to have implicitly
waived the right to a pointless argument.
      Section 14 of article VI of the California Constitution requires appellate
decisions to be in writing “with reasons stated,” with which the remand order
complied. Government Code section 68081 requires that appellate decisions
not be based on grounds to which parties have not had “an opportunity to
present their views on the matter through supplemental briefing.” Here, the
Attorney General was given the opportunity and did in fact express its views
before the court granted the summary reversal. California Rules of Court,


                                       3
rule 8.200(a) specifies the briefs that parties must and may file on appeal
without further permission, but the rule does not purport to require the
submission of a full set of briefs when it is disclosed by motion that the
parties are in agreement on a particular matter. Here the views of the
Attorney General were obtained and when it appeared that both parties
agreed the case had to be remanded to the trial court, and this court agreed,
there was nothing in any of these authorities that precluded prompt and
efficient disposition in accordance with the views of all parties, nor was there
any reason to protract the proceedings further.
      In all events, following remand from the Supreme Court, we granted
defendant’s unopposed motion for calendar preference and treated his prior
memorandum as his opening brief on appeal; the Attorney General filed a
response concluding that “the judgment should be reversed and the case
should be remanded to the superior court to permit [defendant] to move to
withdraw his guilty plea,” and both parties waived oral argument. Therefore,
because, as the Attorney General states, defendant “correctly argues that his
guilty plea was improperly induced by the trial court’s promise to issue a
certificate of probable cause on a nonappealable issue,” the matter must be
remanded to permit defendant to move to withdraw his plea.
                                  Disposition
      The judgment is reversed and the case is remanded to the superior
court to permit defendant to move to withdraw his guilty plea. If defendant
fails to do so within 30 days of the issuance of the remittitur, the judgment
shall be reinstated.
                                            POLLAK, P. J.

I CONCUR:

STREETER, J.

                                        4
BROWN, J., Concurring.
        I join fully in the final paragraph of the majority opinion and the
disposition. However, I believe that People v. Brigham (1979) 25 Cal.3d 283
and California Rules of Court, rule 8.200 foreclose the approach originally
taken by this panel—as pragmatic as that approach may have been in light of
the Attorney General’s ultimate concession that Batiste is entitled to relief on
the merits. Unlike the majority, I do not believe the procedural requirements
of Brigham and the Rules of Court silently admit of exceptions when the
parties agree on the merits. Nor can I agree that the Attorney General
implicitly waived his right to oral argument when he filed his response on the
merits, particularly when this court ordered the merits response after
receiving the Attorney General’s procedural objection to the motion for
summary reversal, and when the Attorney General’s merits response
reiterated his initial position objecting to the summary reversal process.
Notwithstanding these disagreements, however, I agree with the majority
that the case must now be remanded to permit Batiste to withdraw his guilty
plea.


                                             BROWN, J.




                                         1